
	
		II
		Calendar No. 405
		112th CONGRESS
		2d Session
		S. 676
		[Report No. 112–166]
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Mr. Akaka (for himself,
			 Mr. Conrad, Mr.
			 Franken, Mr. Inouye,
			 Mr. Johnson of South Dakota,
			 Mr. Kerry, Mr.
			 Tester, Mr. Udall of New
			 Mexico, Mr. Baucus, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			May 17, 2012
			Reported by Mr. Akaka,
			 with an amendment
			Insert the part printed in
			 italic
		
		A BILL
		To amend the Act of June 18, 1934, to reaffirm the
		  authority of the Secretary of the Interior to take land into trust for Indian
		  tribes. 
	
	
		1.Modification of
			 definition
			(a)Modification
				(1)In
			 generalThe first sentence of section 19 of the Act of June 18,
			 1934 (commonly known as the Indian Reorganization Act) (25
			 U.S.C. 479), is amended—
					(A)by striking
			 The term and inserting Effective beginning on June 18,
			 1934, the term; and
					(B)by striking
			 any recognized Indian tribe now under Federal jurisdiction and
			 inserting any federally recognized Indian tribe.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect as if
			 included in the Act of June 18, 1934 (commonly known as the Indian
			 Reorganization Act) (25 U.S.C. 479), on the date of enactment of that
			 Act.
				(b)Ratification
			 and confirmation of prior actionsAny action taken by the
			 Secretary of the Interior pursuant to the Act of June 18, 1934 (commonly known
			 as the Indian Reorganization Act) (25 U.S.C. 461 et seq.), for
			 any Indian tribe that was federally recognized on the date of that action is
			 ratified and confirmed, to the extent that the action is challenged based on
			 the question of whether the Indian tribe was federally recognized or under
			 Federal jurisdiction on June 18, 1934, as if the action had, by prior act of
			 Congress, been specifically authorized and directed.
			(c)Effect on other
			 laws
				(1)In
			 generalNothing in this Act or the amendments made by this Act
			 affects—
					(A)the application
			 or effect of any Federal law other than the Act of June 18, 1934 (25 U.S.C. 461
			 et seq.) (as amended by subsection (a)); or
					(B)any limitation on
			 the authority of the Secretary of the Interior under any Federal law or
			 regulation other than the Act of June 18, 1934 (25 U.S.C. 461 et seq.) (as so
			 amended).
					(2)References in
			 other lawsAn express reference to the Act of June 18, 1934 (25
			 U.S.C. 461 et seq.), contained in any other Federal law shall be considered to
			 be a reference to that Act as amended by subsection (a).
				(d)Study;
			 publication
				(1)StudyThe
			 Secretary of the Interior shall conduct, and submit to Congress a report
			 describing the results of, a study that—
					(A)assesses the effects of
			 the decision of the Supreme Court in the case styled Carcieri v. Salazar (129
			 S. Ct. 1058) on Indian tribes and tribal land; and
					(B)includes a list of each
			 Indian tribe and parcel of tribal land affected by that decision.
					(2)PublicationOn
			 completion of the report under paragraph (1) and by not later than 1 year after
			 the date of enactment of this Act, the Secretary of the Interior shall publish
			 the list described in paragraph (1)(B)—
					(A)in the Federal Register;
			 and
					(B)on the public website of
			 the Department of the Interior.
					
	
		May 17, 2012
		Reported with an amendment
	
